In re State of Louisiana; — Plaintiff(s); applying for writ of certiorari and/or review; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 96-4892; to the Court of Appeal, Fifth Circuit, No. 97-KA-0700.
Granted. The case is remanded to the court of appeal for purposes of allowing the state to supplement formally the record on appeal with a duly authenticated transcript of the colloquy conducted by the district court with relator Aragon on July 1, 1997, and for reconsideration of the jury waiver question in light of the additional information disclosed by the supplemental transcript. As to relator Ortego, this case is remanded to the court of appeal for reconsideration in light of State v. Nanlal, 97-0786 (La.9/26/97), 701 So.2d 963.
JOHNSON, J., not on panel.